COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                        NO. 2-06-453-CV
 
 
IN RE LARRY BARBER                                                             RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL A: 
MCCOY, J.; CAYCE, C.J.; and GARDNER, J.
 
DELIVERED: 
February 5, 2007




    [1]See
Tex. R. App. P. 47.4.